EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The amendment addresses a minor informality applicant inadvertently missed in the amendment submitted 05/16/2021 that does not affect the scope of the claim. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (lines 8-9): “said central slit and said central incision groove…”
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claim 1 is allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a series of lateral conduits that traverse the entire thickness of said elastomeric strips perpendicularly to their major longitudinal axis, some of said lateral conduits are larger-diameter lateral conduits which are distributed interspersed with smaller-diameter lateral conduits throughout the length of said elastomeric strips, a removable longitudinal partition or septum, with T-shaped-section segments, which vertical sheets occupy said central slit and said central incision groove, making contact with internal faces of said elastomeric strips, and which horizontal sheets rest on upper faces of said elastomeric strips, and which have two lateral edges that contact said lateral faces of said elastomeric strips, fixing the position of said elastomeric 5DocuSign Envelope ID: 2CODD7D4-FA60-4E1A-B35D-584EE22EE2A5strips in the same horizontal plane and at a distance of constant separation from one another, a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 19, 2021